1    Alyssa Bell (Bar No. 287751)
     Abell@cohen-williams.com
2    COHEN WILLIAMS LLP
     724 S. Spring Street, 9th Floor
3    Los Angeles, California 90014
     Telephone: (213) 232-5160
4    Facsimile: (213) 232-5167
5    Attorney for Defendant
     Richard Lee Saterstad
6
7
8                              UNITED STATES DISTRICT COURT
9                                   DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                       Case No. 2:15-cr-125-APG-EJY
12                Plaintiff,                         ORDER DISCLOSING
                                                     UNDER SEAL TRANSCRIPTS TO
13         v.                                        DEFENSE COUNSEL FOR
                                                     PURPOSES OF APPEAL
14   RICHARD LEE SATERSTAD,
15                Defendant.
16
17         GOOD CAUSE HAVING BEEN SHOWN, it is hereby ordered that the court
18   reporter shall prepare and disclose to defense counsel the transcripts for the sealed
19   proceedings on December 10, 2015 and October 2, 2018, for purposes of appeal. The
20   transcripts shall remain sealed for all other purposes absent further order of the Court.
21         IT IS SO ORDERED.
22         Dated: December 5, 2019.
23
24                                           ANDREW P. GORDON
                                             UNITED STATES DISTRICT JUDGE
25
26
27
28
